Citation Nr: 0531602	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  98-17 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for a left knee 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1960 to 
October 1962, and from May 1965 to March 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  This case was earlier remanded by the 
Board. 


FINDING OF FACT

The veteran's left knee disability is manifested by 
complaints of pain and no worse than mild recurrent 
subluxation or lateral instability.


CONCLUSION OF LAW

The criteria for an increased evaluation for the veteran's 
left knee disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran was service connected for a left knee disability 
in September 1969, rated as 10 percent disabling, effective 
from March 18, 1969, the day following the date he was 
separated from active duty.  38 C.F.R. § 3.400(b)(2)(i) 
(2005).  The veteran requested an increased rating in 1997, 
which was denied in rating decisions dated in January and 
August 1998.  

At a VA examination given in July 1998, the veteran was able 
to squat down to 60 degrees, albeit complaining of pain in 
the left knee.  On examination, the left knee showed 20 
degrees of varus; the right was 15 degrees.  There was 
moderate effusion and swelling in the left knee, but no 
deformity.  Patellar compression was tender.  Patellar 
translation was one plus, and tracking was normal.  Range of 
motion of the left knee was 0-130, with complaint of pain.   
X-rays showed essentially normal skeletal structure without 
any visible degenerative changes, and no evidence of fracture 
or any other deformity.  The examiner's diagnosis was chronic 
synovitis of the left knee and likely recurrent patellar 
subluxation.  

Subsequent VA Medical Center (VAMC) treatment notes show the 
veteran was treated for left knee pain, and that the left 
knee was drained at least once.  An April 1999 x-ray 
examination of the left knee showed a calcification on the 
superior pole of the patella, indicating calcific tendinitis.  
Radiologic examination of the left knee in December 2002 
revealed minimal degenerative change, with no 
radiographically apparent joint effusion, and no fracture or 
deformity.  

As noted, the veteran was afforded a VA joints examination on 
remand.  The examination, conducted in December 2003, 
revealed 15 degrees of varus and mild effusion.  Patellar 
position was normal, and appeared to be normal in shape 
without any gross deformity.  The veteran complained of pain 
on touching the patella.  Patellar translation was within 
normal limits without any abnormal position.  There was 
crepitation on movement of the knee joint.  Joint line was 
slightly tender.  Ligaments were stable on both the 
mediolateral and anteroposterior movements.  Lachman's test 
was negative, as was McMurray's, and there was no evidence of 
dislocation of semilunar cartilage.  Active extension was 
possible without any complaint.  Range of motion in active 
and passive tests was 0-130 degrees.  Movement against 
gravity and resistance was satisfactory.  Quadriceps muscle 
tone was moderate.  There was no evidence of weakness or 
fatigability, and no history of flare-up.  The loss of motion 
of the knee was described as very minimal, and there was no 
definite evidence of functional limitation.  

X-rays revealed a very mild degree of patellofemoral 
arthritis; there was no evidence of loose body or any other 
significant pathology; the x-rays were otherwise 
unremarkable.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  A VA disability 
rating is protected, that is, it cannot be reduced, after it 
has consistently been in effect for 20 years as is the case 
here, except upon a showing that the rating was based on 
fraud.  38 U.S.C.A. § 110 (West 2002); 38 C.F.R. § 3.951(b) 
(2005).

Here, the veteran's left knee disability has been rated under 
Diagnostic Code 5257.  Under Diagnostic Code 5257, a 10 
percent evaluation is for application when there is slight 
recurrent subluxation or lateral instability.  A 20 percent 
evaluation is for application when there is moderate 
recurrent subluxation or lateral instability.  A 30 percent 
evaluation is for application when there is severe recurrent 
subluxation or lateral instability.  38 C.F.R. §  4.71a; 
Diagnostic Code 5257 (2005).

The December 2003 examiner noted in his examination report 
that there was a negative Lachman's test, meaning good 
stability.  No ligament laxity was noted.  The examiner did 
not report any findings of recurrent subluxation.  Thus, it 
is apparent to the Board that there is not currently even 
mild recurrent subluxation or lateral instability of the 
veteran's left knee.  As noted, however, the veteran's 10 
percent award is protected by VA regulation.  Further, since 
there is no objective medical evidence of record of moderate 
or severe recurrent subluxation or lateral instability, a 
rating higher than the 10 percent previously awarded is not 
warranted.  

The Board has considered whether other diagnostic codes might 
allow for a higher or separate disability rating, but finds 
none.  A rating for the veteran's left knee disability would 
be warranted with a showing of ankylosis of the knee under 
Diagnostic Code 5256, or impairment of the tibia and fibula 
under Diagnostic Code 5262.  However, neither of these has 
been found on examination.  

A separate compensable evaluation is also not available under 
either Diagnostic Code 5260 or 5261 because the modest 
decrement of range of motion in the veteran's left knee does 
not merit even a non-compensable rating under either of these 
diagnostic codes.  Normal range of motion in the knee is 
defined for VA compensation purposes as from 0 to 140 
degrees.  38 C.F.R. § 4.71a, Plate II (2005).  The criteria 
for a zero percent rating under Diagnostic Code 5260 requires 
flexion limited to 60 degrees; the criteria for a zero 
percent rating under Diagnostic Code 5260 requires extension 
limited to five degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5261 (2005).  At the December 2003 examination, the 
examiner noted that range of motion was from 0 to 130 
degrees, or a 10 degree decrement to flexion.  In order for 
limitation of motion of the knee to be compensable, flexion 
would have to be limited to 45 degrees or less, or extension 
limited to 10 degrees or more, neither of which is the case.  
Id.  Thus, while the most recent examination shows there is 
some slight limitation in range of motion in the veteran's 
left knee, it does not warrant a separate compensable rating.

The Board notes that, while the examiner noted that the 
veteran's squatting was limited by complaint of pain in the 
knees, the examiner also noted that active extension was 
possible without any complaint, and concluded that the loss 
of motion of the knee joint was very minimal, with no 
definite evidence of functional limitation.  Given the 
absence of specific evidence suggesting that pain experienced 
by the veteran equates to disability such as occurs with a 
degree of limitation of motion warranting a compensable 
award, a higher rating for left knee disability manifested by 
limitation of motion, including limitation imposed by pain, 
is not warranted.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The remaining knee-related diagnostic codes permitting a 
compensable rating is Diagnostic Code 5258, dislocation of 
semilunar cartilage, with frequent episodes of locking, pain, 
and effusion into the joint.  The December 2003 examiner 
specifically found no evidence of dislocation of the 
semilunar cartilage, and Diagnostic Code 5258 is therefore 
inapt here.  

Another Diagnostic Code which might allow for a separate 
rating from the 10 percent assigned under Diagnostic Code 
5257 concerns the mild degree of arthritis of the left knee 
evidenced by x-ray examination results.  Arthritis attributed 
to trauma is rated as degenerative arthritis utilizing 
Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.  Diagnostic Code 5003, in turn, requires that 
degenerative arthritis be rated on the basis of limitation of 
motion under the appropriate diagnostic codes, which for the 
knee, as discussed above, are Diagnostic Codes 5260 and 5261.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  The VA General 
Counsel, by whose precedential opinions the Board is bound, 
has held that, when a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have a limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  VAOPGCPREC 23-97.  
If the veteran does not at least meet the criteria for a zero 
percent rating under either of those two Codes, there is no 
additional disability for which a rating may be assigned.  
Id.  As noted, the veteran's minimal limitation of motion of 
the left knee does not rise to a zero percent level.  Thus, 
the veteran's mild degree of arthritis of the left knee is 
non-compensable under Diagnostic Code 5010-5003.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in July 
2004.  (Although the notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini v. Principi, 
18 Vet. App. 112, 122 (2004).  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the notification 
to the veteran apprised him of what the evidence must show to 
establish entitlement to an increased rating for his service-
connected left knee disability, what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO also specifically requested that 
the veteran provide any evidence or information he had 
pertaining to his claim.  The RO also provided a statement of 
the case (SOC) and four supplemental statements of the case 
(SSOCs) reporting the results of the RO's reviews, and the 
text of the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA and private medical records, and secured 
examinations during the pendency of his claim in order to 
ascertain the severity of his disability.  VA has no duty to 
inform or assist that was unmet.


ORDER

Entitlement to an increased rating for service-connected left 
knee disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


